Maxwell, J.
This is an action to foreclose a mortgage given to secure .a note for $300. The defense is usury.
On the trial of the cause, the court below found as follows: “That the contract is a Nebraska contract, and that •one C. C. Cook of the Corbin Banking Company of New York, was and acted as the agent of the said plaintiffs; that the sum of two hundred and forty dollars was paid to the defendant, and no other thing of value as a consideration of said note and mortgage, and that the said contract was usurious. The court further finds that since the execution of said note and mortgage, that the sum of fifty-seven dollars and fifty cents has been paid thereon by said defendant, and that there is now due thereon the sum of one hundred and eighty dollars and fifty cents, and no more; and the said defendant, Pierre Teller et al., have .and recover from the New England Mortgage Security Company, plaintiff herein, their costs herein expended taxed at.”
A decree of foreclosure and sale was rendered in favor •of the plaintiff for the sum of $182.50. The only question presented by the record is, whether or not the judg*336ment is sustained by tbe evidence. Tbe established rule in this court is, that unless a verdict or judgment is clearly wrong it will not be set aside. It would subserve no good purpose to review the evidence at length, but in our opinion it fiilly sustains the judgment.
There is no error in the record, and the judgment is affirmed.
Judgment affirmed.